Citation Nr: 0908356	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-00 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
gastroesophageal reflux disease (GERD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to 
January 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which continued the Veteran's 30 percent 
disability rating for GERD. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran's GERD is manifested by persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Codes 7399-7346 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his increased rating claim 
in January 2005.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
August 2005 and in December 2006.  The letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent 
information regarding VCAA.  Subsequently, the claim was 
reviewed and a supplemental statement of the case (SSOC) was 
issued in August 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
December 2006.

The Court also outlined in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), additional notice requirements pursuant to 38 
U.S.C.A. section 5103(a) for increased-compensation claims.  
Notice as to this matter was provided in July 2008.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and all relevant VA and private 
treatment records pertaining to his claim have been obtained 
and associated with his claims file.  The Veteran has also 
been provided with multiple VA medical examinations to assess 
the current state of his service-connected GERD.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  While lost 
time from work related to a disability may enter into the 
evaluation, the rating schedule is "considered adequate to 
compensate for considerable loss of working time from 
exacerbations proportionate" with the severity of the 
disability. 38 C.F.R. § 4.1.  To evaluate the severity of a 
particular disability, it is essential to consider its 
history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

When a veteran is diagnosed with an unlisted condition, it 
must be rated under an analogous diagnostic code.  See 38 
C.F.R. §§ 4.20, 4.27 (2008).  The diagnostic code is "built-
up" by assigning the first two digits from that part of the 
schedule most closely identifying the part of the body 
involved and then assigning "99" for the last two digits 
for all unlisted conditions.  See 38 C.F.R. § 4.27 (2008).  
Then, the disability is rated by analogy under a diagnostic 
code for a closely related disability that affects the same 
anatomical functions and has closely analogous 
symptomatology.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
Therefore, the Veteran's service-connected GERD is rated 
according to the analogous condition of hiatal hernia under 
Diagnostic Codes 7399-7346. 

In this case, the Veteran is currently assigned a 30 percent 
rating for GERD under 38 C.F.R. § 4.114, Diagnostic Codes 
7399-7346 (2008).

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  See 38 C.F.R. § 4.114 (2008).

734
6
Hernia hiatal:
Rati
ng

Symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or 
other symptom combinations productive of severe 
impairment of health
60

Persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive 
of considerable impairment of health
30

With two or more of the symptoms for the 30 percent 
evaluation of less severity
10
See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2008).
Factual Background

After a review of the evidence, the Board finds that the 
evidence does not support a rating assignment in excess of 30 
percent for the Veteran's GERD. 

VA treatment records dated in June 2004, and September 2004 
reported the Veteran complained of GERD, gas and indigestion 
with heartburn.  His weight was recorded as approximately 183 
pounds and 182 pounds, respectively.  The physician noted no 
significant changes, and educated the Veteran on the 
importance of a low fat diet and regular exercise and 
suggested a GI consult. 

November 2004 VA treatment records reported the Veteran 
underwent a esophagagastroduodenoscopy (EGD).  The physician 
observed esophagitis and hiatal hernia, and dilated the 
distal esophageal ring to 17 mm without complication. 

In a January 2005 VA GI evaluation report the Veteran 
complained that despite having undergone a EGD, using a GERD 
pillow, and significant dietary and lifestyle modifications 
including the removal of acidic foods and caffeine from the 
diet he still suffered from severe GERD.  He weighed 183 2 
pounds.  Re-do of a Nissan fundiplication was suggested.

In a March 2005 VA examination report, the physician 
commented that the Veteran had dysphagia for both solids and 
liquids, pyrosis and epigastric substernal discomfort on a 
daily basis.  The physician also noted that the Veteran had 
no hematemesis or melena, and no anemia.  The Veteran stated 
he had daily reflux that woke him up every night and that he 
must self-vomit once a day because he had difficulty 
swallowing material down his esophagus.  The physical 
examination found the Veteran with good nutrition, and stable 
weight of 188 pounds.  The physician diagnosed very 
symptomatic hiatal hernia with esophageal reflux. The Veteran 
again stated that his esophageal reflux problem bothered him 
at work and home because of lack of sleep and distress during 
the course of the day. 

In early June 2005 and late July 2005 VA treatment records, 
the Veteran complained that despite having undergone an EGD, 
using a GERD pillow, and significant dietary and lifestyle 
modifications including the removal of acidic foods and 
caffeine from the diet he still suffered from severe GERD.  
The physician noted the Veteran had undergone a esophageal 
transit study and GES which revealed delayed gastric emptying 
and suggested a workup.  He was noted to weigh 188 pounds in 
early June 2005, and 185 pounds in late July 2005.

An August 2005 VA progress note reported the Veteran 
underwent a second EGD. The physician found a slipped lap 
Nissen fundoplication and Schatzki's ring. 

In a September 2005 VA esophagus and hiatal hernia 
examination report the physician referred to the upper GI 
series in August 2005 which revealed recurrent hiatal hernia 
with esophageal reflux.  The physician reported that the 
Veteran experienced dysphagia for solids which made him vomit 
on an average of once a day and no difficulty with liquids.  
He had pyrosis on a daily basis with substernal discomfort.  
He had no hematemesis.  He had reflux and regurgitation 
daily, which included self-induced vomiting each day. The 
Veteran also had esophageal dilation in  2004 and stated he 
was told that he needed to have these every year because of 
esophageal erosion and narrowing.  The physician diagnosed 
status post Nissen operation, laparoscopic for hiatal hernia 
and esophageal reflux, recurrent symptoms and daily reflux 
problems, and difficulty in swallowing and daily vomiting.  
The Veteran stated he worked as a shop foreman in the 
maintenance area and stated that his problem did interfere 
with his job since he is unable to eat a normal meal.  He 
stated his condition bothered him both at work and at home. 

A May 2006 VA treatment record reported that the Veteran 
underwent a second EGD in May 2006 which found a slipped 
Nissen and hiatal hernia.  A June 2006 follow-up report noted 
that the Veteran continued to complain of severe GERD and 
difficulty swallowing solid and liquid foods.  

An October 2006 VA general surgery note reported that the 
Veteran underwent a second Nissen fundoplication with 
percutaneous endoscopic gastrostomy tube placement.  
Operative findings found a disrupted and displaced 
fundoplication (body to body) and extensive adhesions between 
stomach, liver, spleen, pancreas and retroperitoneum.  The 
physician performed a laproscopic converted to open Nissen 
fundoplication. 

A November 2006 VA general surgery note reported the Veteran 
was tolerating his diet easily with no reflux, some mild gas, 
but no bloating, and that he was not using his gastrostomy 
tube at all for venting/decompression.  The physician noted 
that the tube was removed without difficulty.

In a January 2007 QTC examination report, the Veteran 
complained that his GERD affected his general body health, 
but that he did not suffer from any dysphagia.  He stated had 
not received esophageal dilation treatment because it was not 
necessary and that his functional impairment was chronic 
nausea.  The physical examination findings noted the Veteran 
weighed 183 pounds, was well nourished, and in no acute 
distress with mild diffuse tenderness in the abdomen.  
Diagnostic tests found abnormal upper GI series and hiatal 
hernia with Schatzki's ring.  The physician diagnosed GERD 
and stated that it did not cause significant anemia and 
malnutrition. 

VA general surgery follow-up notes dated February and May 
2007 reported the Veteran complained of daily abdominal 
cramps which improved with eating and occasional nausea.  The 
Veteran stated his reflux much improved since surgery and 
that his diet consisted of frequent small meals, avoiding 
spicy or greasy foods.  The Veteran stated that his food 
occasionally got caught midsternum.  The physical examination 
found the Veteran alert and oriented, well nourished, with 
soft, non-tender abdomen and no cyanosis or edema. 

Analysis

Although the Veteran showed symptoms of pain and vomiting, at 
no time during the course of the appeal has the evidence 
shown that the Veteran meets the criteria for a higher 
rating.  He does not have symptoms of material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  His weight has consistently ranged between 182 and 
188 pounds.  Hematemesis or melena with moderate anemia has 
not been noted in the records.  Furthermore, the January 2007 
surgery follow-up note stated the Veteran was much improved 
without symptoms of dysphagia and only mild tenderness.  
Consequently, the assignment of a rating in excess of 30 
percent for GERD under Diagnostic Codes 7399-7346 is not 
warranted.

The Board acknowledges the Veteran's contentions that his 
digestive disability is more severely disabling.  In the 
Veteran's November 2005 notice of disagreement, he stated 
that his condition was worsening, and was affecting his 
overall health.  However, as noted above, the Veteran is not 
a licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Veteran's claim for 
entitlement to a rating in excess of 30 percent for GERD must 
be denied.  The Board has considered staged ratings, under 
Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they 
are not warranted.  Since the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the Veteran's service-connected GERD that would take the his 
case outside the norm so as to warrant the assignment of an 
extraschedular rating.  In his May 2006 statement, the 
Veteran complained that he was becoming a burden to his 
employer due to the lost time attending doctor appointments 
and dealing with his stomach issues; however, competent 
medical evidence does not reflect any "marked interference" 
with employment.  Consequently, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).




ORDER

Entitlement to a rating in excess of 30 percent for 
gastroesophageal reflux disease (GERD) is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


